IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


A.K. AND W.K., INDIVIDUALLY, ETC.,

             Appellants,

 v.                                                    Case No. 5D14-2926

ORLANDO HEALTH, INC., ETC., ET AL.,

             Appellees.

____________________________________/

Opinion filed March 4, 2016

 Non-Final Appeal from the Circuit Court
 for Orange County,
 Donald E. Grincewicz, Judge.

 Jessie L. Harrell, Bryan S. Gowdy, of Creed
 & Gowdy, P.A., Jacksonville, for Appellants.

 Dinah S. Stein, of Hicks, Porter, Ebenfeld &
 Stein, P.A., Miami and Thomas Dukes, III, of
 McEwan, Martinez & Dukes, P.A., Orlando,
 for Appellees.


PER CURIAM.

      A.K. and W.K., individually and on behalf of their son, N.K., appeal from a nonfinal

order compelling contractual arbitration.    The arbitration provision in this case is

substantially similar to the one we addressed in Crespo v. Hernandez, 151 So. 3d 495

(Fla. 5th DCA 2014), review granted, 171 So. 2d 116 (Fla. 2015). As in Crespo, we hold

that the arbitration agreement at issue here violates the public policy pronounced by the
Legislature in the Medical Malpractice Act, chapter 766, Florida Statutes (2012), by failing

to adopt the necessary statutory provisions. Accordingly, we reverse the order compelling

arbitration and remand to the trial court for further proceedings. We also certify that this

decision conflicts with Santiago v. Baker, 135 So. 3d 569 (Fla. 2d DCA 2014).

       REVERSED AND REMANDED; CONFLICT CERTIFIED


LAWSON, C.J., COHEN and LAMBERT, JJ., concur.




                                             2